Citation Nr: 1218688	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-43 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for lumbar spine degenerative disc disease and arthritis of L2-S1 with left lower extremity radiculopathy.

2.  Whether there was clear and unmistakable error (CUE) in a March 2007 rating action that denied service connection for back and left leg disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to January 1961 and from November 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the VA Regional Office (RO) in San Diego, California.

In March 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  An original claim for service connection for a back disorder was filed on January 25, 1961, less than one year after the Veteran was separated from his first period of service.

2.  By an unappealed rating decision dated in January 1961, the RO denied service connection.

3.  A new claim for back and left leg disorders was filed on October 16, 2006.  

4.  By an unappealed rating decision dated in March 2007, the RO denied service connection for back and left leg disorders.
5.  After the March 2007 decision, a claim for service connection for back and left leg disorders was not received until September 9, 2008.  

6.  There is no communication of record prior to September 9, 2008, that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based on lumbar spine degenerative disc disease and arthritis of L2-S1 with left lower extremity radiculopathy.

7.  The Veteran has not alleged that either the correct facts as they were known at the time of the March 2007 rating decision that denied service connection for back and left leg disorders were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.


CONCLUSIONS OF LAW

1.  The RO's March 2007 denial of service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  The criteria for the award of an effective date prior to September 9, 2008, for the grant of service connection for lumbar spine degenerative disc disease and arthritis of L2-S1 with left lower extremity radiculopathy, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2011).  

3.  The Veteran's claim of CUE in the March 2007 rating decision that denied service connection for back and left leg disorders is not a valid claim.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the earlier effective date issue on appeal represents a downstream issue following the RO's February 2009 grant of service connection for lumbar spine degenerative disc disease with arthritis of L2-S1 with left lower extremity radiculopathy.  No further VCAA notice beyond what was previously given is necessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board observes that the outcome of these issues depends exclusively on documents that are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Further, the VA General Counsel has determined that, where there is no legal basis for a veteran's claim, no further notification and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004).
Moreover, with respect to the issue of CUE in a March 2007 rating decision, the Board notes that notice and assistance requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).  

II.  Analysis

The Veteran contends that he is entitled to an effective date earlier than September 9, 2008, for the grant of service connection for lumbar spine degenerative disc disease and arthritis of L2-S1 with left lower extremity radiculopathy.  Specifically, he contends that CUE exists in a March 2007 denial of service connection for back and left leg disorders.  In this regard, he maintains that his lumbar spine disability and associated radiculopathy was present at the time of the March 2007 rating decision and that the RO failed to address pertinent treatment records.  See, e.g., March 2009 notice of disagreement; March 2012 Hearing Transcript (T.) at 5.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2011).  Where a prior claim has been abandoned, the Veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2011).

Additionally, the revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 
CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  For a claimant to successfully establish a valid claim of CUE in a final RO rating decision, he must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Board observes that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error.  Caffrey at 382.  Even if it were error for the RO to have failed to obtain private treatment records or to schedule VA examination, such errors do not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id. 

However, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Here, the evidence shows that the Veteran initially filed a claim for a back disorder in January 1961.  The RO denied service connection in a January 1961 rating decision because of a lack of showing of a current disability.  The Veteran did not thereafter submit a substantive appeal.  Indeed, the Veteran has not contended that he appealed that prior decision.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

In reaching the conclusion that the January 1961 rating decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of entitlement to service connection for a back disorder was received between the January 1961 rating decision and an October 2006 claim.  The January 1961 rating decision is thus final.

The Veteran filed a second claim for a back disorder and an initial claim for his left leg in October 2006.  The RO denied service connection in a March 2007 rating decision because, although an in-service injury was shown in 1964, the evidence of record did not reveal any definite findings of current disabilities.  The Veteran did not appeal that denial and has not contended that he appealed that decision.  Therefore, that decision is also final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Veteran filed his current claim on September 9, 2008.

In reaching the conclusion that the March 2007 rating decision is final, in accordance with the Federal Circuit's holding in Bond above, the Board observes that no new evidence pertinent to the issues of entitlement to service connection for back and left leg disorders was received between the March 2007 rating decision and the September 2008 claim.  The March 2007 rating decision is thus final.  

As for the Veteran's assertion that CUE exists in the March 2007 rating decision, the Board finds that a valid CUE claim has not been raised.  As noted above, for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, he/she must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen at 94; Fugo at 44, review en banc denied, 6 Vet. App. at 163.  

In this case, the Veteran has essentially claimed that the RO did not consider evidence.  However, a review of the record indicates that at the time of the March 2007 rating decision, the pertinent medical evidence of record failed to show diagnoses of back and left leg disorders.  Indeed, the first evidence of a back disorder is the report of an MRI in August 2007, which showed multilevel lumbar spondylosis.  Although left lower extremity complaints were shown in March 2007, no diagnosis of a disability was shown until a February 2008 neurosurgical consultation, which showed a diagnosis of radiculopathy.  

A disagreement with how the facts were weighed or evaluated is not CUE; rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.  In this case, there is no indication that the correct facts were not before the RO at the time of the March 2007 rating decision; nor is there any indication that the statutory or regulatory provisions extant at the time were incorrectly applied.  The Veteran's allegations fail to rise to the level of CUE.  Therefore, as specific errors of CUE have not been pled, the Board finds that the Veteran's CUE claim should be dismissed without prejudice.  

Having found that the March 2007 rating decision is final and that the CUE motion should be dismissed, the Board concludes that an effective date earlier than September 9, 2008, for the grant of service connection for lumbar spine degenerative disc disease and arthritis of L2-S1 with left lower extremity radiculopathy is not warranted.  Because the March 2007 RO rating decision is final, the claim by which the Veteran was granted service connection for lumbar spine degenerative disc disease and arthritis of L2-S1 with left lower extremity radiculopathy, and which led to this appeal, was a claim to reopen previously denied claims.  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the March 2007 denial.  The evidence also shows that the date of receipt of the claim to reopen was September 9, 2008, and that it is a claim re-opened after final disallowance.  In light of the foregoing, the only effective date for award of service connection that may be assigned for the Veteran's lumbar spine degenerative disc disease and arthritis of L2-S1 with left lower extremity radiculopathy is the presently assigned date of September 9, 2008.

In reaching this conclusion, the Board acknowledges the Veteran's claim that the March 2007 rating decision granted service connection for a left hip disorder and since he contends that the back disorder arose from the same injury as the left hip disorder, that service connection should have been awarded in the March 2007 rating decision.  However, the March 2007 rating decision actually denied service connection for a left hip disorder.  Indeed, a review of the evidence indicates that service connection for a left hip disorder has never been granted.  

Furthermore, to the extent that the Veteran argues that an earlier effective date is warranted because his disabilities existed prior to September 9, 2008, although the Veteran might have had symptoms associated with his now diagnosed lumbar spine disability with radiculopathy, the fact remains that no diagnosed disability was shown until after the March 2007 rating decision.  Although a lumbar spine disability was shown prior to September 9, 2008--that is, in the October 2007 MRI results, the Board reiterates that the effective date of an evaluation and award of compensation based on a claim re-opened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Here, the later date is the date of the claim, which is September 9, 2008.

While the Board recognizes the Veteran's belief that the effective date for his grant of service connection for lumbar spine degenerative disc disease and arthritis of L2-S1 with left lower extremity radiculopathy should be earlier than September 9, 2008, because he filed a previous claim, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for lumbar spine degenerative disc disease and arthritis of L2-S1 with left lower extremity radiculopathy is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).



ORDER

The claim of CUE in a March 2007 rating action that denied service connection for back and left leg disorders is dismissed without prejudice.

Entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for lumbar spine degenerative disc disease and arthritis of L2-S1 with left lower extremity radiculopathy is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


